Citation Nr: 0525249	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for residuals of 
hypothermia.

4.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a right leg 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in October 1968, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a left leg disability.  He was notified of this 
determination and of his right to appeal by a letter dated 
the following month, but a timely appeal was not received.  
By decision dated in October 1987, the Board denied service 
connection for frostbite and a back disability.  By rating 
action dated in May 1993, the RO concluded that the evidence 
received was not new and material, and the claim for service 
connection for a back disability remained denied.  The 
veteran was provided with notice of this decision and of his 
right to appeal in June 1993.  

In a rating decision dated in December 1997, the RO denied 
service connection for hypothermia on a direct basis; service 
connection for hearing loss, a disability of the legs and a 
"nerve" condition.  In addition, the RO held that 
additional evidence was not new and material, and service 
connection for a back disability continued to be denied.  
This case was previously before the Board in July 2000, at 
which time it was remanded in order to afford the veteran the 
opportunity to testify at a hearing before a Veterans Law 
Judge at the RO.  By decision dated in June 2002, the Board 
found that the evidence was new and material, and reopened 
the claim for service connection for hypothermia.  The Board 
also determined that new and material evidence had not been 
submitted regarding the claims for service connection for 
back and left leg disabilities.  Pursuant to regulations in 
effect at that time, the Board undertook development for the 
veteran's claims for service connection for a psychiatric 
disability, to include PTSD, hearing loss, a right leg 
disability and hypothermia on the merits.  

By Order dated July 24, 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted the Appellee's 
Motion to Partially Vacate and Remand, and vacated those 
parts of the Board's June 2002 decision that failed to reopen 
the claims for service connection for left leg and back 
disabilities.  In light of several decisions of the United 
States Court of Appeals for the Federal Circuit invalidating 
regulations authorizing the Board to engage in evidentiary 
development, the Board, in October 2003, again remanded the 
issues of service connection for residuals of hypothermia, a 
psychiatric disability, to include PTSD, hearing loss and a 
right leg disability to the RO.  By decision dated in 
December 2003, the Board again remanded all issues currently 
before it (as set forth on the cover page) to the RO for 
additional development.  The case is again before the Board 
for appellate consideration.  

The Board notes that in the supplemental statement of the 
case issued in April 2005, the RO indicated that new and 
material evidence had been received to reopen the claim for 
service connection for a back disability.  Nevertheless, the 
Board must also assess whether new and material evidence has 
been submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  Accordingly, the Board recharacterized 
this matter as set forth on the cover page. 

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in October 1968, the RO denied 
service connection for a left leg disability.  The veteran 
was notified of this decision and of his right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the October 1968 
determination is cumulative of the evidence previously 
considered with regard to service connection for a left leg 
disability, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.

3.  By rating decision May 1993, the RO found new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

4.  The evidence added to the record since the May 1993 
determination is cumulative of the evidence previously 
considered with regard to service connection for a back 
disability, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.

5.  Residuals of hypothermia were not present in service, and 
have not been demonstrated following the veteran's separation 
from service.

6.  The veteran's military occupational specialty was 
infantry direct fire crewman.

7.  A psychiatric disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence to link any such disorder to service.

8.  An in-service stressor has not been documented.

9.  A right leg disability was not present in service, and 
has not been demonstrated following the veteran's discharge 
from service.  


CONCLUSIONS OF LAW

1.  The RO's decision of October 1968, which denied service 
connection for a left leg disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the October 1968 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a left leg disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  The RO's decision of May 1993, which found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

4.  The evidence received since the May 1993 rating decision 
is not new and material to reopen the veteran's claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

5.  Residuals of hypothermia were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).

6.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303(b), 3.304(f) (2004).

7.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was provided VCAA notice relative 
to the issues on appeal by December 2001 and February 2004 VA 
letters issued to the appellant from the RO.  The appellant 
was apprised of the information and evidence necessary to 
substantiate his claims, as well as his and VA's division of 
responsibility in obtaining such evidence.  He was also 
requested to send information and evidence in his possession, 
pertinent to the appeal, to VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
VA medical records and statements submitted on behalf of the 
veteran.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board acknowledges that by letter dated in July 2001, the 
VA informed the veteran that an exhaustive attempt had been 
made to locate the earliest records of his treatment from the 
VA Medical Center, New Orleans, but that it had been 
determined that such records were lost.  The letter further 
stated that the VA was able to locate medical correspondence 
from the veteran's private physician that confirmed care from 
1968 to 1987. 

I.  New and material 

Legal criteria and analysis 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a left leg disability in November 1968, and 
for a back disability in June 1993.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases regarding finality, the additional evidence 
submitted since those determinations.  

The RO denied service connection for a left leg disability in 
October 1968 on the basis that none was demonstrated on the 
separation examination in September 1965.  The Board notes 
that the service medical records showed that the veteran was 
seen on several occasions in March 1964 for a small wound 
below the left knee that he sustained five days earlier.  It 
was noted that no underlying orthopedic disease was present 
and that he should try compression wraps and light duty.  
When the veteran was seen about eleven days later, the wound 
was doing well and he was returned to duty.  The lower 
extremities were evaluated as normal on the separation 
examination in September 1965.

Service connection for a back disability was most recently 
denied by the RO in May 1993.  This determination was 
predicated on a finding that a back disability was first 
demonstrated many years after service, and that it had not 
been shown to be related to service.  It was concluded, 
accordingly, that the evidence was not new and material, and 
the claim for service connection for a back disability was 
not reopened.  

The additional evidence consists of VA medical records, the 
veteran's testimony at a hearing before the undersigned and 
statements submitted on his behalf.  Although V.L.W. related 
in a December 2000 statement that she had lived with the 
veteran for 16 years and that he had complaints of backaches 
and leg pain immediately after his discharge from service, 
there is no competent medical evidence in the file to support 
this claim.  Even if true, the Board points out that there is 
no objective evidence of any chronic left leg disability.  No 
such disorder is documented in the record.  Similarly, the 
medical reports showing the presence of a back disability 
many years after service constitute essentially the same 
evidence as previously of record.  

This evidence is new in that it was not previously of record.  
It cannot be deemed to be material since it merely confirms 
that the veteran had a back disability beginning many years 
after service.  It is not material with respect to the claim 
for service connection for a left leg disability in that it 
fails to show that one currently exists.  The recently 
received evidence, considered in conjunction with the record 
as a whole, does not suggest that the veteran's left leg 
disability or back disorder is related in any way to service.  
The statements from the veteran's daughter and V.L.W. 
referring to the fact that the veteran has had complaints of 
leg and back pain for years are also not new and material 
evidence.  As lay persons, they lack the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence the veteran has submitted 
relates to treatment many years after service and is 
essentially similar to evidence previously of record.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
The additional evidence, considered in conjunction with the 
record as a whole, provides no findings suggesting that a 
left leg or back disability is related to service, or that 
arthritis of the lumbar spine was demonstrated within one 
year of his separation from service.  In fact, there is no 
competent medical evidence establishing the presence of 
either disability for many years following service.  The 
evidence of record as a whole continues to confirm that the 
veteran has not had a diagnosis of a left leg disability and 
that a back disability was initially demonstrated many years 
after service.  As such, the deficiency noted as the basis 
for the prior final denial remains unestablished.  There is 
no evidence suggesting that either a left leg or back 
disability, first documented many years after service, is 
related in any way to service.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claims for service connection for a left leg disability and a 
back disability are not reopened.

	


II.  Service connection 

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Residuals of hypothermia

The evidence supporting the veteran's claim for service 
connection for residuals of hypothermia includes his 
testimony at a September 2001 hearing before the undersigned.  
At that time, he alleged that on one occasion during service, 
it was extremely cold and he lost consciousness and fell to 
the ground.  He asserted that he woke up in an aid station 
that was very hot so he could be thawed out.  The Board 
observes that the service medical records show that in 
January 1965, the veteran complained of pain in his back and 
neck, dizziness and a headache.  He asserted that he had 
slept in the open the previous night.  VA outpatient 
treatment records show that in November 1999, the veteran 
related a history of a loss of consciousness due to freezing 
temperatures when he was in Germany.  The diagnosis was 
general cognitive decline traced back to a cerebral insult 
during a freezing event in 1964.  A similar history was noted 
on other outpatient treatment visits.  In June 2000, the 
veteran reported that he recalled lying on the ground after 
he had been thrown from a Jeep and that he was unable to move 
because his limbs were so cold.  He asserted that he was 
placed in a heated vehicle and that he was left alone because 
of the intense heat that was generated.  He stated that he 
wanted to get out as soon as he was defrosted.  

The evidence against the veteran's claim consists of the 
service medical records that are negative for complaints or 
findings concerning hypothermia.  Although, as noted above, 
the veteran related that he had slept in the open in January 
1965, there was no mention of a cold injury.  It was noted at 
that time that his body temperature was 98.2 degrees.  In 
addition, the discharge examination in September 1965 was 
negative for symptoms associated with hypothermia.  The Board 
also points out that when he submitted a claim for service 
connection for frostbite in April 1985, he made no reference 
to treatment for it since his discharge from service.  The 
fact remains that other than the veteran's statements, there 
is no evidence that he has any residuals of hypothermia.  
While residuals of frostbite were reported in October 1999, 
this was based on the veteran's unsupported history of a cold 
injury.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In the opinion of the Board, the absence of clinical evidence 
of hypothermia is of greater probative value than the 
veteran's assertions that such residuals are present.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
residuals of hypothermia.  



B.  A psychiatric disability, to include PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include PTSD.  Initially, the 
Board notes that the service medical records disclose that 
the veteran was seen in November 1964 for abdominal cramping 
and the diagnosis was anxiety.  The veteran has described 
several stressors that allegedly occurred while he was in 
service.  He told a VA psychologist in April and May 1999 
that he had witnessed the death of a personal friend and 
member of his squad in April 1964 at Fort Polk.  He claimed 
that the friend was accidentally run over by a truck.  He 
asserted that he heard the sound of his friend being crushed 
and described feeling horrified and somewhat dissociated.  He 
also maintained that when he was stationed in Germany, he 
witnessed several soldiers drown in the Rhine River as they 
attempted a river crossing in personnel carriers.  In August 
2001, a VA psychologist stated that the veteran had brought 
photographs purportedly of armored personnel carriers that 
had been involved in the drownings during NATO maneuvers on 
the Rhine River.  The examiner noted that the veteran 
continued to report the symptoms of depression and symptoms 
characteristic of PTSD.  Additional VA medical records 
reflect diagnoses including major depression, PTSD by 
history, and alcohol abuse by history.  

The evidence against the veteran's claim for service 
connection for a psychiatric disability, to include PTSD, 
includes the service medical records which reflect an 
indication of anxiety when the veteran was seen for abdominal 
complaints.  Otherwise, the service medical records are 
negative for complaints or findings of a psychiatric 
disability.  A psychiatric evaluation on the separation 
examination in September 1965 was normal.  Thus, any 
psychiatric symptoms were acute and transitory and resolved 
without residual disability.  There is no clinical evidence 
of a psychiatric disability for many years after service.  
The veteran was apparently initially seen for psychiatric 
complaints in 1999, and it was indicated following testing 
that he had clear evidence of chronic and current depression.  
There is no objective evidence linking a current psychiatric 
disability to service.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With respect to the claim for service connection for PTSD, 
the Board observes that the VA contacted the United States 
Armed Services Center for the Research of Unit Records (CRUR) 
in an attempt to verify the veteran's reported stressors.  A 
response was received in April 2003 indicating that the 
veteran had to provide more specific information in order to 
corroborate his claimed stressors.  The letter indicated that 
in order to conduct research, the veteran had to furnish 
specific dates, types and locations of the incident, names of 
casualties and unit designations.  In this regard, the Board 
notes that in February 2004, the VA advised the veteran of 
the type of information he would need to submit for his PTSD 
claim.  The only evidence submitted is a statement from a 
former service colleague of the veteran who reported that he 
was stationed in West Germany from 1963 to 1966.  He related 
that in 1964 or 1965 he heard that there had been a training 
accident on or near the Rhine River and that several soldiers 
had drowned.  He could not recall any details of what he had 
been told, except that the accident involved an attempt to 
"swim" armored personnel carriers across a river, resulting 
in the drowning of the soldiers.  In light of the fact that 
this information did not furnish the type of detail required 
in order to conduct research, no further development is 
necessary.  Accordingly, in the absence of any confirmed 
stressors, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, to include PTSD. 

C.  Right leg 

The veteran asserts that he fell from a Jeep during service 
and that he has had leg problems ever since.  The Board notes 
that V.L.W. related in December 2000 that the veteran had had 
complaints of leg pain right after his discharge from 
service.  When he was seen in a VA outpatient treatment 
clinic in August 2001, right knee pain was reported.  

The evidence against the veteran's claim for service 
connection for a right leg disability includes the service 
medical records which are negative for complaints or findings 
pertaining to the right leg.  The separation examination in 
September 1965 revealed that the lower extremities were 
normal.  The available medical records fail to establish the 
presence of a disability of the right leg.  As noted above, 
right knee pain was reported in August 2001.  In general, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  No specific disability of the right 
leg was documented in service, or at any time following the 
veteran's discharge from service.  The Board concludes that 
the medical findings are of greater probative value than the 
veteran's statements regarding the etiology or existence of 
his claimed right leg disability.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for a right leg 
disability.




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left leg or back disability, the appeal is denied.

Service connection for residuals of hypothermia, a 
psychiatric disability, to include PTSD, and a right leg 
disability is denied.  


REMAND

The veteran asserts that service connection is warranted for 
hearing loss.  The record discloses that the veteran's 
military occupational specialty was infantry direct fire 
crewman and, as such, undoubtedly was subjected to acoustic 
trauma in service.  Although the service medical records are 
negative for complaints or findings pertaining to a hearing 
loss, the evidence establishes that following an audiometric 
test by the VA in July 1999, it was concluded that the 
veteran had a mild to moderate mid and high frequency 
sensorineural hearing loss.  It was noted at that time that 
the veteran asserted that his hearing loss began in service 
due to his exposure to heavy weapons noise and to grinders 
following service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a hearing loss 
since his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of his current 
hearing loss.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's current hearing loss is related 
to service, or to noise exposure 
following service.  The rationale for any 
opinion expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


